            Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JESSICA PEREZ, Individually and as
                              §
Next Friend of KEEGAN HILLSMAN§
AND MORGAN HILLSMAN, MINOR    §
CHILDREN                      §
                              §
V.                            §                           CIVIL NO. 5:19-CV-00375
                              §
ALVIN BOECKEN and JIM BALLARD §
d/b/a CAB TRANSPORT           §

            OPPOSED MOTION TO QUASH AND FOR PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW      COMES, JESSICA PEREZ, Individually and as Next Friend of KEEGAN

HILLSMAN AND MORGAN HILLSMAN, MINOR CHILDREN , hereinafter “Plaintiffs”, in

the above referenced and styled civil action and brings this Motion to Quash and for Protective

Order against Alvin Boecken and Jim Ballard d/b/a Cab Transport, hereinafter “Defendants”, and

in support would show the Court the following:


       1.      On September 4, 2019, Plaintiffs received Defendants’ Notice of Intention to

Take Depositions by Written Questions Directed to the Custodian of Records for the following

health care providers:

       a.      Alamo Neurosurgical Institute, P.A./Dr. Michael Leonard, 414 West Sunset Road,

               Suite 205, San Antonio, Texas 78209; and

       b.      Foundation Surgical Hospital of San Antonio, 9522 Huebner Road, San Antonio,

               Texas 78240




                                          Page 1 of 8
             Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 2 of 8




        2.        Alamo Neurosurgical Institute is a healthcare provider specializing in

neurosurgery. In this capacity, Alamo Neurosurgical Institute treats a diverse patient population

with a variety of ailments related to injury to the brain and spine. Its patient population includes

those individuals who have been injured on the job, in automobile accidents or through slip and

fall accidents.

        3.        Foundation Surgical Hospital is also a healthcare provider that provides facilities

for surgeries to individuals with various ailments. Its patient population also includes those

individuals who have been injured on the job, in automobile accidents or through slip and fall

accidents.

        4.        It is Plaintiff, Jessica Perez, understanding that Alamo Neurosurgical Institute and

Foundation Surgical Hospital, hereinafter “Healthcare Providers”, accept many insurance

policies as well as Letters of Protection in order to secure payment for their services.       In the

above referenced and styled civil action Plaintiff, Jessica Perez, was injured and treated by

licensed healthcare doctors associated with Healthcare Providers.         Healthcare Providers have

produced to Plaintiffs the necessary medical and billing records for the services they

provided to Plaintiff, Jessica Perez. Further, Plaintiffs’ counsel         has already shared these

documents with Defendants.

        5.        On or about September 4, 2019, Defendants, through their counsel at Thronton,

Biechlin, Reynolds & Guerra, L.C., issued identical subpoenas to produce documents,

information or objects not relevant to the abovementioned case and style to Healthcare Providers.

The due date for these subpoenas to be returned is October 7, 2019 at 10:00 a.m.

        6.        Plaintiff, Jessica Perez, would show the Subpoena To Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action Notice directed to



                                               Page 2 of 8
            Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 3 of 8




the Custodian of Records for Alamo Neurosurgical Institute, PA/Dr. Michael Leonard (Exhibit

1) requires the production of the following:

       a.      “Any and All contracts regarding negotiated or reduced rates for services

               provided to Jessica Perez ( DOB 01/16/1976),including those with Aetna, United

               Healthcare, First Care, Blue Cross Blue Shield, Medicare, Medicaid, and

               Medicare from 10/19/2017 to the present.” and

       b.      “Any Annual Cost Report you are required to provide to Medicare Administrative

               Contractor, as a Medicare certified institutional provider for the year 2013, 2014,

               2015, 2016, and 2017.”

       7.      Further, Plaintiff, Jessica Perez, would show the Subpoena To Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action Notice

directed to the Custodian of Records for Foundation Surgical Hospital of San Antonio, (Exhibit

2) requires the production of the following:

       a.      “Any and All contracts regarding negotiated or reduced rates for services

               provided to Jessica Perez ( DOB 01/16/1976),including those with Aetna, United

               Healthcare, First Care, Blue Cross Blue Shield, Medicare, Medicaid, and

               Medicare from 10/19/2017 to the present.” and

       b.      “Any Annual Cost Report you are required to provide to Medicare Administrative

               Contractor, as a Medicare certified institutional provider for the year 2013, 2014,

               2015, 2016, and 2017.”

       8.      Plaintiff, Jessica Perez, did not present Healthcare Providers with any health

insurance for purposes of her treatment, and Healthcare Providers have not filed any claim(s) for

reimbursement with any health insurance entity. Plaintiff, Jessica Perez, made pre-payment



                                               Page 3 of 8
             Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 4 of 8




arrangements with Healthcare Providers. Healthcare Providers agreed to accept a percentage of

their total costs of treatment for Plaintiff, Jessica Perez. According to the agreement, Plaintiff,

Jessica Perez, irrevocably agreed to pay Healthcare Providers the Plaintiff, Jessica Perez, failed

to recover, or the recovery was insufficient to pay Healthcare Providers in full, Plaintiff, Jessica

Perez, is still obligated to pay Healthcare Providers.

       9.        Under FRCP 45(d)(3)(A), when required, on a timely motion, the Court for the

District where compliance is required must quash or modify the subpoena that:

                 (i)     fails to allow a reasonable time to comply;
                 (ii)    requires a person to comply beyond the geographical limits specified in
                         FRCP45(c)
                 (iii)   requires disclosure of privileged or protected matter, if no exception or
                         waiver applies; or
                 (iv)    subjects a person to undue burden. See FRCP 45(d)(3)(A).

       10.       Under FRCP 45(d)(3)(B)(i), when permitted, to protect a person subject to

or affected by a subpoena, the court for the district where compliance is required may, on a

motion, quash or modify the subpoena, if it requires disclosing trade secret or other

confidential research, development, or commercial information. See FRCP 45(d)(3)(B)(i).

Through responses to the Subpoena To Produce Documents, Information, or Objects or to

Permit Inspection of Premises in a Civil Action Notice, Defendants request Healthcare

Providers to provide extensive and invasive information regarding Healthcare Providers’

general business and billing practices and agreements with third parties. Specifically,

Defendants seek to compel Healthcare Providers to provide information and/or documents

regarding:

            i.   Confidential, proprietary, and trade secret contracts between Healthcare

                 Providers and various health insurance providers, specifically, Aetna, United




                                             Page 4 of 8
          Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 5 of 8




               Healthcare, First Care, Blue Cross Blue Shield, Medicare, Medicaid, and

               Medicare;

         ii.   Healthcare Providers’ agreed-upon rates with various insurance providers,

               specifically, Aetna, United Healthcare, First Care, Blue Cross Blue Shield,

               Medicare, Medicaid, and Medicare; and

        iii.   Payment from various insurance providers, specifically, Aetna, United

               Healthcare, First Care, Blue Cross Blue Shield, Medicare, Medicaid, and

               Medicare for treatment provided to unrelated patients for services performed

               on Plaintiff, Jessica Perez.

       11.     In violation of FRCP 45(d)(3)(B)(i), the person answering the subpoena by

Defendants would be required to disclose trade secrets, development and/or commercial

information. See FRCP 45(d)(3)(B)(i). Additionally, FRCP 45(d)(3)(A)((iii) and (iv) and

FRCP 45(d)(3)(B)(i) apply in this case, as the Subpoena To Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action Notice

directed to Healthcare Provides requires disclosure of privileged or protected matter and

subjects the person to an undue burden because the relevant records pertaining to Plaintiff,

Jessica Perez, have already been provided to Defendants. See FRCP 45(d)(3)(A)((iii), (iv)

and FRCP 45(d)(3)(A)((iii).

       12.     Healthcare Providers are a non-party to the above referenced civil action and

the documents to be produced are either already produced to the Plaintiff and the

Defendant, irrelevant to this civil action, or privileged. See FRCP 26(b)(1). Defendants’

request for documents from Healthcare Providers involve proprietary matters and matters

irrelevant to any of the parties claim. Id. In addition, under FRCP 26(b)(l) a proportional

scope of discovery exists. Id. Under Rule 26(b)(l), "Parties may obtain discovery regarding

                                              Page 5 of 8
               Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 6 of 8




      any non-privileged matter that is relevant to any parties claim or defense and proportional

      to the needs to the case.” Id.    The requested information sought by the Defendants is

      irrelevant in that Defendants seek information regarding Healthcare Providers’ agreements

      with various insurance providers, specifically, Aetna, United Healthcare, First Care, Blue

      Cross Blue Shield, Medicare, Medicaid, and Medicare. However, Plaintiff, Jessica Perez,

      did not present health insurance to Healthcare Providers, and Healthcare Providers have not

      filed any claim for reimbursement with any health insurance provider. The requested

      information is beyond the scope of discovery in that it is “not relevant to any party’s claim

      or defense”. See id.

13.         Further, FRCP 26(b)(2)(C) requires the Court to limit the discovery where "the

discovery sought is unreasonable cumulative or duplicative, or can be obtained from some

other source that is more convenient, less burdensome or less expensive..." See FRCP

26(b)(2)(C). To obtain discovery from a non-party, a party seeking the discovery must

demonstrate that its need for discovery outweighs the non-party's interest in non-disclosure. Id.

Defendants have not shown that their need for proprietary information belonging to Healthcare

Providers, a non-party, outweighs the interest of Healthcare Providers in keeping this

proprietary information confidential.

14.         Under Texas Law, damages for personal injury include the reasonable expenses for

necessary medical care. Haygood v. de Escabedo, 356 S.W.3d 390, 391 (Tex. 2011). Texas

C.P.R.C § 41.0105 states:

             “In addition to any other limitation, under law, recovery of medical or health care

             expenses incurred is limited to the amount actually paid or incurred by or on behalf

             of the claimant.”



                                                 Page 6 of 8
          Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 7 of 8




       In Haygood, the Texas Supreme Court found that § 41.0105 limited the presentation

of evidence, as well as Plaintiff’s recovery, to the amount of past medical expenses that

have been or will be paid by or on behalf of the Plaintiff. Id. At 398.         Any other

information is irrelevant and inadmissible and outside the scope of discovery. See FRCP

26(b)(1). Defendants seek information regarding Healthcare Providers’ agreements with

various insurance providers, specifically, Aetna, United Healthcare, First Care, Blue Cross

Blue Shield, Medicare, Medicaid, and Medicare. However, Plaintiff, Jessica Perez, did not

present health insurance to Healthcare Providers, and Healthcare Providers have not filed

any claim for reimbursement with any health insurance provider.

       15. This Motion to Quash is timely in that it is filed before the return date of the

subpoena. See, e.g., Flynn v. Square One Distribution, Inc., No. 6:16-MC-25-ORL-37TBS,

2016 WL 2997673, at *1 (M.D. Fla. May 25, 2016); Carter v. Archdale Police Dep’t, No.

1:13CV613, 2014 WL 1774471, at *3 (M.D.N.C. May 2, 2014); WM High Yield, 460 F.

Supp. 2d at 894-95; Nova Biomedical Corp. v. i-STAT Corp., 182 F.R.D. 419, 422

(S.D.N.Y. 1998). See also Lula Williams, et al., v. Big Picture Loans, LLC, et al., No. CV

3:18-MC-1, 2018 WL 1368271, at *5 (E.D. Va. Mar. 16, 2018).

                                    CONFERENCE

       On September 6, 2019, Counsel for Plaintiffs contacted counsel for Defendants to

confer regarding this Motion to Quash. Counsel for Defendants is opposed.

                                        PRAYER

       WHEREFORE PREMISES CONSIDERED, Plaintiff prays the Motion to Quash be

Granted and Defendants be prevented from obtaining the information requested by the

Subpoena To Produce Documents, Information, or Objects or to Permit Inspection of

Premises in a Civil Action Notice directed to Healthcare Providers. Further, Plaintiffs

                                          Page 7 of 8
            Case 5:19-cv-00375-XR Document 14 Filed 09/13/19 Page 8 of 8




request this Court to Grant her any further relief to which she may be justly and equitably

entitled.

                                     Respectfully submitted,

                                     DAVIS LAW FIRM
                                     10500 Heritage Blvd. #102
                                     San Antonio, Texas 78216
                                     Telephone:    (210) 444-4444
                                     Fax:          (210) 785-0806


                                     By: __/s/ Robert O. Fischel_________________________
                                            ROBERT O. FISCHEL, OF COUNSEL
                                            State Bar No. 07040200
                                            e-mail: robertf@davislaw.com
                                            ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served pursuant to the Federal
Rules of Civil Procedure on this 13th day of September, 2019, upon all known parties and
counsel of record for Defendant:

        Via E-Mail: Spage@thorntonfirm.com
        R. Sean Page,
        Jeffrey K. Finley
        THORNTON, BIECHLIN, REYNOLDS & GUERRA, L.C.
        One International Centre
        100 NE Loop 410, Ste. 500
        San Antonio, Texas 78216
        Telephone: (210)342-5555
        Facsimile: (210)525-0666




                                                    /s Robert O. Fischel______
                                                    Robert O. Fischel




                                           Page 8 of 8
